Citation Nr: 0615840	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to service-connected migraine headaches and 
intervertebral disc syndrome at L5-S1.  

2.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for migraine headaches.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for intervertebral disc syndrome at L5-S1.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for adjustment disorder with mixed anxiety 
and depression.  

5.  Entitlement to an increased (compensable) evaluation for 
lichen simplex chronicus.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

7.  Entitlement to an evaluation in excess of 10 percent for 
adjustment disorder with mixed anxiety and depression, from 
the initial grant of service connection, and service 
connection for a right knee disability, to include the issue 
of whether a timely notice of disagreement was received from 
a December 2001 rating decision.  

REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1982 to October 
1986, October 1989 to March 1990, and April 1990 to September 
1990, and a period of active duty for training from July 20, 
1992 to July 31, 1992.  

By rating action in October 1997, the New Orleans, Louisiana 
RO denied an increased rating for the veteran's low back 
disability and skin disorder, and the claim for TDIU.  A 
notice of disagreement was received in December 1997.  
However, the RO did not promulgate a statement of the case 
(SOC).  Therefore, these issues have remained in pending 
appellate status ever since.  

By rating action December 2001, the RO granted service 
connection for adjustment disorder with mixed anxiety and 
depression secondary to service-connected migraine headaches, 
and denied service connection for a right knee disability.  
The veteran and her representative were notified of this 
decision by letter in December 2001.  A notice of 
disagreement to this rating decision was received in March 
2003, giving rise to the issue on appeal concerning the 
timeliness of the notice of disagreement.  

By rating action in October 2004, the RO denied service 
connection for coronary artery disease, claimed as heart 
disease, secondary to the service-connected migraine headache 
and low back disability, and denied increased ratings for a 
psychiatric disorder, migraine headaches, and a low back 
disability.  An SOC as to these issues was promulgated in 
March 2005, and the veteran perfected her appeal in April 
2005.  

Concerning the claim for an increased rating for the low back 
disability, the substantive appeal in April 2005 was received 
within 60 days of the issuance of the SOC, thereby perfecting 
a timely appeal to the October 1997 rating action as to this 
issue.  With respect to the remaining matters addressed in 
the October 1997 rating decision, an increased rating for a 
skin disorder and TDIU, these issues are in pending appellate 
status and will be addressed in the remand portion of this 
decision.  

The issues of increased ratings for the veteran's low back 
disability, a skin disorder, migraine headaches, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

It appears that the veteran's claims folder was transferred 
to the Atlanta, Georgia, VARO sometime subsequent to February 
2006; that office transferred the case to the Board.




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in the body of this decision have been obtained by 
VA.  

2.  Coronary artery disease was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current heart disease is causally or 
etiologically related to, or aggravated by a service-
connected disability.  

3.  The veteran's anxiety disorder is manifested by mild or 
transient symptoms during periods of stress and is not shown 
to be productive of occupational and social impairment to a 
degree greater than that contemplated by the 10 percent 
rating currently assigned.  

4.  By letter dated December 31, 2001, the veteran and her 
representative were notified of the December 2001 rating 
action which denied service connection for a right knee 
disability and granted service connection for a psychiatric 
disorder, rated 10 percent disabling.  

5.  A notice of disagreement to the December 2001 rating 
decision was received on March 12, 2003.  

6.  A notice of disagreement was not received within one year 
from the date that notification of the December 2001 rating 
decision was mailed to the veteran.  


CONCLUSIONS OF LAW

1.  The veteran does not have coronary artery disease due to 
disease or injury which was incurred in or aggravated by 
service; it may not be presumed to have been so incurred; and 
it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for adjustment disorder with mixed anxiety and depression, 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.126, 4.130, Part 4, Diagnostic Code 9400 (2005).  

3.  The Board lacks jurisdiction to consider the issues of 
entitlement to service connection for a right knee disability 
or an initial evaluation in excess of 10 percent for 
adjustment disorder with mixed anxiety and depression 
addressed in a December 2001 rating decision.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 7104, 
7105(b)(c), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.301(a), 20.302(a), 20.305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the claims of service 
connection for heart disease and an increased rating for the 
veteran's psychiatric disorder, a letter dated in June 2004, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate her 
claims and that VA would assist her in obtaining evidence, 
but that it was ultimately her responsibility to give VA any 
evidence pertaining to her claims and to submit any evidence 
in her possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA medical records have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  The veteran was also afforded 
VA examinations for the specific purpose of determining the 
extent and severity of her psychiatric disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's 
psychiatric disorder since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination in July 2004 was thorough and 
supported by subsequent VA outpatient treatment records 
conducted during the pendency of this appeal.  The VA 
examination in this case was adequate upon which to base a 
decision for the issues to be decided herein.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
heart disease and for an increased evaluation for the 
veteran's service-connected psychiatric disorder, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Heart Disease

Concerning the claim of service connection for heart disease, 
the veteran does not claim nor does the evidence of record 
show any complaints, treatment, abnormalities, or diagnosis 
for heart disease in service or within one year of discharge 
from service.  Rather, the veteran contends that her heart 
disease, diagnosed as coronary artery disease, was caused by 
her service-connected chronic migraine headaches and low back 
disability.  

At the personal hearing in August 2005, the veteran testified 
that her private cardiologist told her that her heart disease 
was probably caused by her migraine headaches and back pain 
and the stress that they caused her over the years.  The 
veteran said that she would contact her cardiologist and 
obtain a letter stating his opinion and submit to VA.  

At this point, the Board notes that in June 2004, the veteran 
was asked to provide VA with any information she had 
concerning her heart disease, including the names and 
addresses of all healthcare providers who treated her for any 
heart problems since her discharge from service.  She was 
provided appropriate release of medical information forms and 
asked to complete and return them so that VA could attempt to 
assist her to obtain relevant evidence.  She was specifically 
asked to complete a release form for her private cardiologist 
so that any records pertaining to her heart problems could be 
obtained.  In addition, the record was kept open for 60 days 
following the personal hearing in August 2005, at the request 
of the veteran, so that she could obtain a statement from her 
private cardiologist that there was a causal connection 
between her heart disease and her service-connected 
disabilities.  However, the veteran did not return any of the 
release of medical information forms nor has she provided VA 
with any information which could used to attempt to assist 
her in obtaining evidence pertinent to her claim.  
Furthermore, the veteran did not submitted a statement from 
her cardiologist nor has she provided VA with his mailing 
address so that an attempt could be made to evidence 
pertaining to treatment of her heart disease.  Without the 
veteran's cooperation, VA is unable to obtain any records 
that are not within the control of VA.  

In this case, the veteran has not presented any competent 
medical evidence that her heart disease is related to or 
aggravated by her service-connected migraine headaches or low 
back disability.  The veteran, as a layperson, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any current heart 
disease and a service-connected disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Inasmuch as there is no evidence of heart disease in service 
or within one year of discharge from service, and no 
competent evidence has been presented to show a causal 
connection between any current heart disease and a service-
connected disability, the Board finds no basis to grant 
service connection.  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Where an adjustment disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, a 100 percent rating is assigned.  

Where an adjustment disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where an adjustment disorder results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where an adjustment disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  

Where an adjustment disorder causes occupational and social 
impairment due to mild or transient symptoms decreases work 
efficiency and an ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication, a 10 percent evaluation is 
assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).  

On VA psychiatric examination in July 2004, the veteran 
reported that she was depressed, anxious, and that she 
worried about everything.  The examiner indicated that the 
claims file was reviewed and included a detailed description 
of the veteran's medical history.  The veteran reported that 
she couldn't work because of a number of problems and said 
that she had a poor quality of life.  On mental status 
examination, the veteran was soft spoken, polite, and 
cooperative.  She was neatly dressed and clean with good 
hygiene.  There was no evidence of impairment of thought 
processes or communication, and she was not psychotic.  There 
was no inappropriate behavior, she was not a danger to 
herself or others, and she was able to perform all routine 
activities of daily living.  The veteran was well oriented, 
her memory was not impaired, and there were no obsessive 
rituals.  The rate and flow of speech was satisfactory, there 
was no evidence of panic attacks, and she was not overtly 
impulsive.  She was depressed because of several stressors 
and accepted anxiety in frequency and magnitude.  The veteran 
denied any psychiatric treatment for several years and 
indicated that she did not feel the need to do so.  The 
examiner commented that the veteran's depression was chronic 
and was consistent with depressive disorder rather than 
adjustment disorder.  He noted that the veteran had 
depressive symptoms and anxiety due to multiple stressors, 
and opined that without the stressors, she would be able to 
function fairly well in the workforce.  The diagnoses 
included depressive disorder, not otherwise specified, 
situational.  The Global Assessment of Functioning (GAF) 
score was 71.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The material question at issue is whether the 
veteran has sufficient occupational and social impairment 
because of her service-connected psychiatric disorder to 
disrupt her performance of occupational tasks to the extent 
set forth in the rating criteria described above for an 
evaluation of 30 percent or greater.  38 C.F.R. § 4.130 
(2005).  

After reviewing all the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
does not more closely approximate the criteria for a 30 
percent schedular rating or higher.  

The clinical findings on VA examination in July 2004 were 
negative for any significant objective findings other than 
some situational depression and associated anxiety.  There 
was no evidence of suspiciousness, panic attacks, sleep 
impairment, or memory loss.  The veteran was well oriented 
and cooperative throughout the interview and did not display 
any impairment of thought processes or inappropriate 
behavior.  Although she was depressed primarily because of 
health issues and her family dynamics, her anxiety level was 
consistent and appropriate to her situation.  In fact, the 
examiner opined that without the current stressors, the 
veteran would be able to function well in the workforce.  

A GAF score between 71 and 80 contemplates symptoms, if 
present, that are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).  American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

Here, the objective findings on the VA psychiatric 
examination and the examiner's assignment of a GAF score of 
71 are consistent with the assignment of a 10 percent 
evaluation under the rating criteria discussed above.  
Furthermore, the record shows no findings or objective 
evidence of any of the criteria required for a 30 percent 
evaluation or higher.  While the veteran has periods of 
depression and anxiety, there was no evidence of 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss.  In short, the severity of the veteran's 
symptoms is not shown to cause occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  

While the evidence shows reduced reliability and some slight 
impairment in social and or occupational functioning during 
periods of stress, the evidence does not suggest that her 
psychiatric symptoms are of such severity as to warrant a 
rating of 30 percent or higher.  Accordingly, the Board 
concludes that the veteran's service-connected adjustment 
disorder with mixed anxiety and depression does not meet or 
nearly approximate the level of disability required for a 
rating in excess of 10 percent.  



Timeliness of Notice of Disagreement

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of service 
connection for a right knee disability and an initial 
evaluation in excess of 10 percent for adjustment disorder 
with mixed anxiety and depression.  38 U.S.C.A. § 7104.  
Specifically, it must be determined whether the veteran filed 
a timely notice of disagreement to the December 2001 rating 
decision which originally adjudicated these issues.  

A claim of service connection for a psychiatric disorder 
secondary to the veteran's migraine headaches and low back 
disability was received in March 1998.  By letter dated in 
April 2001, the veteran was advised of the evidence that was 
needed to substantiate her claims and of VA's duty to assist 
in the development of her claim.  The veteran underwent 
several VA examinations in July and August 2001, including a 
VA psychiatric evaluation.  

By rating action in December 2001, the RO denied service 
connection for a right knee disability, and granted service 
connection for a psychiatric disorder, rated 10 percent 
disabling.  By letter dated December 31, 2001, the veteran 
was notified of the December 2001 rating decision and 
informed of her appellate rights.  The letter included 
several enclosures which explained her appellate rights and 
the time limit for filing an appeal.  The letter was mailed 
to the veteran at her then current address of record and 
copies were also mailed to her then representative.  

A letter from the veteran's current representative received 
on October 2, 2002, requested a copy of the veteran's entire 
claims file.  A letter from the RO to the private attorney, 
dated October 31, 2002, was to the effect that a copy of the 
veteran's claims file was enclosed, per her request.  A 
handwritten notation on a file copy of the attorney's request 
for records, dated in November 2002, indicated that the 
attorney acknowledged receipt of the veteran's claims file on 
November 25, 2002.  

A notice of disagreement to the December 2001 rating decision 
was received from the veteran's attorney on March 12, 2003.  
By letter dated April 4, 2003, the RO informed the veteran 
and her attorney that the notice of disagreement was not 
timely received and that the appealed expired on December 31, 
2002.  The veteran subsequently perfected an appeal to the 
April 2003 RO decision.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been provided, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2005).  A NOD consists of a written communication 
from a claimant or her representative expressing 
dissatisfaction with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result.  While special wording is not required, the NOD must 
be in terms which can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  The NOD must be filed 
within one year from the date that the agency mails notice of 
the determination the veteran, or the determination becomes 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a) (2005).  

To be considered timely, the NOD must be filed within one 
year from the date the agency of original jurisdiction mails 
notification of the determination at issue to the appellant, 
or within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(a), 20.303 
(2005).  If the claimant fails to file a NOD in a timely 
manner, he or she is statutorily barred from appealing the RO 
decision.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, neither the veteran nor her 
representative at the time of the December 2001 rating 
decision or her current attorney, filed a timely NOD within 
one year of the December 31, 2001 notice letter.  The Board 
also notes that neither the veteran nor her representative 
requested an extension of time for filing.  

As to the veteran's contentions that VA delayed providing a 
copy of her claims file to her current attorney and that this 
somehow impaired her ability to file a timely NOD, the Board 
finds no merit to the argument.  Notwithstanding the fact 
that the veteran's private attorney was provided a copy of 
her claims file more than a month prior to expiration of the 
appeal period, any delay in responding to the request for 
records would have no affect on the deadline for filing an 
NOD.  The law is clear and unambiguous that an NOD must be 
filed within one year of the mailing of notification of the 
determination in question.  The veteran and her 
representative at the time of the December 2001 rating 
decision were notified of the decision and of her appellate 
rights, and the need to file an NOD within one year from the 
mailing of the notification letter.  This same information 
was included in the records given to her current attorney 
prior to the expiration of the appeal period.  A decision to 
contest a rating decision by VA is entirely within the 
control of the veteran.  Thus, it is incumbent upon her to 
read all information mailed to her to ensure that she does 
not miss any deadlines or requirements to appeal, such as 
filing a timely NOD.  The veteran does not contest the fact 
that she received notice of the December 2001 decision and 
information concerning her appellate rights, or that she 
failed to file a timely NOD.  

Accordingly, the claims of service connection for a right 
knee disability and an initial evaluation in excess of 10 
percent for adjustment disorder with mixed anxiety and 
depression which were addressed in a December 2001 rating 
decision, are dismissed.  


ORDER

Service connection for coronary artery disease, claimed as 
heart disease, secondary to service-connected migraine 
headaches and intervertebral disc syndrome at L5-S1, is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
adjustment disorder with mixed anxiety and depression, is 
denied.  

The appeal of service connection for a right knee disability 
and an initial evaluation in excess of 10 percent for 
adjustment disorder with mixed anxiety and depression is 
denied based on a lack of jurisdiction over the issues by the 
Board.  

REMAND

Concerning an increased rating for migraine headaches, the 
veteran is receiving the maximum schedular rating possible 
for her headaches under DC 8100.  Effectively, the only way 
in which a disability rating in excess of the currently 
assigned 50 percent may be considered is through the 
application of the extraschedular rating provision.  While 
the March 2005 SOC included the appropriate regulation for an 
extraschedular rating, 38 C.F.R. § 3.321, and the RO stated 
that the veteran did not meet the requirements for an 
extraschedular rating, the Board finds that additional 
development is warranted as to this issue.  

In this case, the veteran testified that she was forced to 
retire in 1996 because of her headaches and time lost at 
work.  Indeed, the claims file contains a VA Form 21-4192 
dated in May 1999 which indicates that the veteran was last 
employed at a VA medical center in September 1996 as a 
medical clerk/typing, and that her employment was terminated 
due disability retirement.  However, a July 2004 VA 
psychiatric examination report indicated that she last worked 
in 2001.  The veteran also testified that she completed VA 
vocational rehabilitation in 2004, and that she worked for a 
short time but quit because of her disabilities.  The 
evidentiary record as currently constituted does not include 
the veteran's vocational rehabilitation file nor does it 
appear that any development has been undertaken to obtain her 
employment records or any records associated with her 
disability retirement from the VA in 1996.  As the question 
of an extraschedular rating is at issue, and all of the 
relevant records been not been obtained, such as VA 
vocational rehabilitation or any employment records been 
obtained, additional development must be undertaken prior to 
appellate review.  

With respect to the veteran's claim for an increased 
evaluation for her service-connected low back disorder, the 
Board notes that it appears from the record that the veteran 
was scheduled for a VA examination as requested by the New 
Orleans VARO in June 2005.  It is not clear from the record 
whether such examination was accomplished.  If so, the report 
of that examination should be obtained and associated with 
the evidence of record.  

As noted above, the claim for an increased rating for the 
veteran's low back disability has been pending since 1997.  
During that time, the rating criteria for the musculoskeletal 
system (Diagnostic Code 5293) were revised twice, effective 
September 23, 2002, and September 26, 2003.  The RO has not 
considered evaluating the veteran's back disability under the 
old regulations.  Moreover, none of the VA examinations 
conducted during the pendency of this appeal have considered 
functional loss due to pain under 38 C.F.R. §  4.40, or 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under §§ 4.45, 4.59, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
additional development must be undertaken on this issue.  If 
a VA examination of the veteran's low back was not 
accomplished in 2005 and even if such was accomplished but 
does not address the old and new schedular criteria, as well 
as the guidance set forth in DeLuca, a new examination should 
be accomplished. 

Concerning the issues of an increased rating for the 
veteran's skin disorder and TDIU, the Board notes that 
veteran submitted a timely notice of disagreement to the 
October 1997 rating decision.  However, an SOC has not been 
promulgated for these issues.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that when there has been an initial RO adjudication of a 
claim and a NOD has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
an SOC regarding the denied issue.  The RO's failure to issue 
such an SOC for the effective date claim is a procedural 
defect requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 
408 (1995).  

The Board notes that the rating criteria for evaluating a 
skin disorder were revised during the pendency of this 
appeal.  Therefore, the RO should ensure that the SOC 
includes both the old and the revised rating criteria for 
disabilities of the skin.  

On remand, the RO should consider the old and the new 
regulations for the low back and skin disabilities, and apply 
the ones most favorable to the veteran within the confines of 
appropriate effective dates.  VAOPGCPREC 7-2003 (November 19, 
2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for any low back or skin 
problems since July 1997, and for 
migraine headaches since May 2003.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
such records from the identified sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  A specific 
request should be made for a report a VA 
examination of the veteran's service-
connected low back requested by the New 
Orleans VARO, if such examination was 
conducted.  If any records identified by 
the veteran cannot be obtained, she and 
her attorney should be so informed and it 
should be documented in the claims 
folder.  

2.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to her service-connected disabilities 
and the effect of these disabilities on 
her ability to carry out her duties.  If 
special concessions were made by her 
employer because of the disabilities, 
this information is also needed.  If VA 
is unable to obtain this information, the 
veteran should be so notified and given 
an opportunity to do so.  In addition, 
the veteran should be advised that she 
may submit any other evidence in her 
possession or which she is able to obtain 
documenting marked interference with 
employment attributable to her service-
connected disabilities since 1996.  

3.  If the veteran has retired from VA on 
disability, all employment records, 
including any disability determination 
and associated medical documents should 
be obtained and associated with the 
claims folder.  

The RO should also obtain the veteran's 
VA vocational rehabilitation folder and 
associate it with the evidence of record.

If the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her attorney are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

4.  If it is determined that the veteran 
was not afforded an adequate VA 
examination of her service-connected low 
back disorder in 2005, she should be 
afforded VA orthopedic and neurological 
examinations to determine the extent and 
severity of her low back disability.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  In addition, the examiners 
should be provided the old and revised 
rating criteria for intervertebral disc 
syndrome, so that findings (or the lack 
thereof) comporting with such criteria 
can be made.  The examiners should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  The clinical findings and reasons 
upon which any opinion is based should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

I.  The examiner should note any 
limitation of motion in the 
lumbosacral spine, and indicate what 
is considered normal range of motion 

II.  The examiner should determine 
whether the low back disability 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbosacral spine.  
The examiner should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the low back disability, and how it 
impacts on motor function of the lumbar 
spine.  If applicable, the examiner 
should provide a response to the 
following:  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability?  If so, indicate 
the degree of intermittent relief 
she experiences between those 
attacks.  The examiner should 
further note whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the low back 
disability?  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims of 
entitlement to increased evaluation for 
the veteran's low back disability and 
migraine headaches based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, the old and 
revised rating criteria for the 
musculoskeletal system and any additional 
information obtained as a result of this 
remand.  The RO's consideration should 
include the applicable diagnostic 
criteria for IVD in effect at the time of 
the veteran's claim as well as all 
revisions.  In this regard, it is noted 
that application of the new regulations 
is not appropriate prior to the effective 
date of the regulation change.  
Consideration should also be given to 
referring the veteran's claim to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service for 
consideration of an extra-schedular 
evaluation for the veteran's disabilities 
under the provisions of 38 C.F.R. § 3.321 
(2005).  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the benefits 
sought on appeal remain denied, the 
veteran and her attorney should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

7.  The veteran and her attorney should 
also be furnished an SOC on the issues of 
an increased rating for her lichen 
simplex chronicus and TDIU, and should be 
notified of the need to file a timely 
substantive appeal should she wishes the 
Board to address these matters.  The SOC 
should include the old and revised rating 
criteria for rating disabilities of the 
skin, and the RO should ensure that the 
evidence of record contains adequate 
medical findings to consider the 
veteran's claims under both sets of 
criteria.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


